                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW MEXICO

THERON KANE KIRBY,

       Plaintiff,

vs.                                                                      Civ. No. 18-00017 KG/GJF

WARDEN BETTY JUDD,
et al.,

       Defendants.

                                   ORDER TO SHOW CAUSE

       THIS MATTER is before the Court sua sponte. The record reflects that certain mailings

to Plaintiff Theron Kane Kirby were returned as undelivered. See ECF No. 8. It appears that

Plaintiff has been transferred or released from custody without advising the Court of his new

address, as required by D.N.M. LR-Civ. 83.6, thus severing contact with the Court. Because

Plaintiff has failed to comply with the Court’s local rules, he will be required to show cause why

this action should not be dismissed. See Bradenburg v. Beaman, 632 F.2d 120, 122 (10th Cir.

1980) (“It is incumbent on litigants, even those proceeding pro se, to follow the federal rules of

procedure. . . The same is true of simple, nonburdensome local rules . . ..” (citation omitted)).

Failure to comply with this Order may result in dismissal without further notice.

       IT IS THEREFORE ORDERED that, within thirty (30) days from entry of this Order,

Plaintiff shall notify the Clerk in writing of his current address or otherwise show cause why this

action should not be dismissed.

       IT IS SO ORDERED.


                                                   _______________________________________
                                                   THE HONORABLE GREGORY J. FOURATT
                                                    UNITED STATES MAGISTRATE JUDGE

                                                  1
